COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-251-CV
  
  
DANI 
J. HUGHES                                                                   APPELLANT
  
V.
  
ADVANCE 
PROCESSING SYSTEMS,                                           APPELLEE
INC. 
D/B/A SNELLING PERSONNEL
SERVICES
  
  
------------
FROM 
THE 96TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Interlocutory 
Appeal.”  It is the court's opinion that the motion should be granted; 
therefore, we dismiss the appeal.  See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
                                                                  PER 
CURIAM
    
   
PANEL D:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
October 28, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.